Title: To Thomas Jefferson from Ann Randolph, 3 November 1787
From: Randolph, Ann
To: Jefferson, Thomas



Tuckahoe Novbr. 3d. 1787.

Permit me Sir to offer you the sincere Acknowledgments of a  heart penetrated with the most lively sense of Gratitude for the interest you have taken in the Education of my Son. May he prove worthy of the attention you have shown him, which will not only make me happy; but to a Mind like yours, be the only return that could be acceptable.
Surely the greatest of all sublunary blessings is that of seeing our Children equal our most sanguine wishes: it is a pleasure that has less Alloy in it than any other; and which I sincerely wish, and do not in the least doubt you will enjoy in the superlative degree. I am Sir, with the purest sentiments of Esteem, Your very Obliged Humble Servant,

Ann Randolph

